At the outset, I would like to congratulate the President of the General Assembly at its seventieth session on his election and to express my good wishes for the success of the General Assembly’s work in the seventieth-anniversary year of the United Nations. I would also like to express my deep appreciation for the work of the Secretary-General. As ever, he can continue to count on Portugal’s support.
The establishment of the United Nations marked a unique time in the collective history of humankind. The pursuit of lasting peace, development and the respect for human rights, the founding purposes and principles of the Organization that we still look to today, after 70 years, are major achievements of the contemporary world. The Charter of the United Nations and the principles and values that it encapsulates remain a reference and a sign of hope for our collective future. I welcome the adoption of the 2030 Agenda for Sustainable Development (resolution 70/1), which is an unparalleled opportunity to usher in an era in which poverty is eradicated, leading to a world of justice and dignity for all.
The year 2015 is also key for negotiations on climate change. Seventeen years after Kyoto, the international community must be ambitious in fighting that particular threat to its sustainable development. It is imperative
that at the Conference of the Parties to the United Nations Framework Convention on Climate Change in Paris in December, we reach a lasting agreement that is global, fair and binding for all.
Closely related to climate change, the issue of the oceans holds a crucial importance for Portugal in the light of its history, its geography and its identity. In June, my country organized an international event on the use of the oceans, Blue Week, which brought together more than 70 countries and international institutions. It offered an occasion for open debate and strategic reflection on the challenges of global management of the oceans and the responsible use of their potential.
We continue to take a strong interest in deepening the multilateral dialogue on the sustainability of the oceans and enhancing the overall efforts of the United Nations. Portugal had the honour to co-chair the Ad Hoc Working Group of the Whole on the Regular Process for Global Reporting and Assessment of the State of the Marine Environment, including Socioeconomic Aspects in setting up a reliable and detailed system of information on the marine environment. The issuance of the first global integrated marine assessment (see A/70/112) is a step in the right direction. Members can rely on the engagement of Portugal in the preparation of a legally binding instrument on the conservation and sustainable use of marine biodiversity in areas that go beyond national jurisdiction.
Portugal’s course of action has been geared towards the defence of the universal and individual nature of all human rights — not only civil and political rights but also economic, social and cultural rights. Combating violence against women is a clear priority in that context. I draw attention to the alarming number of cases of domestic violence that span the most diverse societies and social strata, which cannot continue to go unpunished. I invite all States to step up their efforts to put an end to that scourge, and I hope that the relative indicator will be taken into account in the overall assessment of compliance with the Sustainable Development Goals. I also stress the importance that we attach to children’s rights, including the right to education and to youth policies.
At a time when we are witnessing the proliferation of violent clashes in a number of regions, it must be emphasized that no conflict, no matter how complex it may be, can possibly justify barbarism, whether by States or by non-State parties. Human rights are the common heritage of humankind that we all have
an obligation to defend, regardless of geography. The Security Council plays a key role in that context. In order to fulfil its mandate in the most effective manner, it should mirror the realities of our world. That will require extending membership in both categories and reviewing its working methods.
The tragic humanitarian situation in Syria, Iraq, Libya and many other conflict settings should prompt us to act in a supportive and responsible manner. Some of those crises, particularly in Syria, have already claimed many thousands of human lives and given rise to one of the largest flows of refugees since the Second World War. The resolution of those crises can no longer remain hostage to blockages that prolong and aggravate the misery and suffering of vast populations. In line with its consistently humanitarian tradition, Portugal has demonstrated dedicated solidarity from the very beginning, as demonstrated by its willingness to welcome several thousand people in need of international protection.
I take this opportunity to commend the Office of the United Nations High Commissioner for Refugees, which has epitomized the humanitarian values enshrined in the Charter. The dignity of human life is an absolute value that we have an obligation to respect and protect. On the other hand, for some years we have found ourselves facing the threat of terrorism, which continues to assume increasingly barbaric and worrying forms. That threat and its protagonists require strong, concerted responses and a determined fight on the part of the international community. Such responses should also address the underlying forces that lead to radicalization and violent extremism, which require the involvement of States, international organizations, religious communities and civil society organizations.
I must also express our concern about the deadlock affecting the peace process in the Middle East. There will be no lasting peace without a fair resolution of the Palestinian issue that also ensures Israel’s security. We urge the parties to resume the peace talks, as we are convinced that the only solution to the conflict will be the creation, based on United Nations resolutions, of two States, living side by side in democracy, peace and security.
I welcome the agreement reached on Iran’s nuclear programme. It is now up to all parties involved to ensure its full implementation.
Africa holds a special place in Portuguese foreign policy. My country has key partners in Africa, with which it maintains close relations in the most varied fields, ranging from political dialogue to economic links, from the approach to security issues to the establishment of mutually beneficial partnerships. A number of African countries where Portuguese is the official language — Mozambique, Cabo Verde, Sao Tome and Principe and Angola — are celebrating the fortieth anniversary of their independence this year, and Portugal and the Portuguese people are involved in that important historical event.
The situation in Guinea-Bissau deserves special mention. I trust its political leaders to recognize the essential value of political stability and the ability to work together in order to pursue the necessary reforms, including in the security sector, in the fight against impunity and in socioeconomic development projects. That would be the required framework for the international community to be able to fulfil its commitments to cooperation, made in March at the Brussels Conference. The democratic maturity that the people of Guinea-Bissau have demonstrated is sufficient reason for the international community to remain united and coordinated in supporting that country. We also remain engaged on matters concerning maritime safety, especially in the Gulf of Guinea. We have participated in the development of international support strategies and have strengthened our bilateral cooperation with the African States and the regional organizations.
Portugal is strengthening its relations with Latin American States. We have added a mutual willingness to know each other better and to deepen our political and economic relations to our historical and cultural ties. I very much welcome the positive developments surrounding the ongoing peace negotiations in Colombia and the normalization of diplomatic relations between Cuba and the United States of America.
The Portuguese language is a global, economically relevant communication vehicle. Some 250 million people from Asia to Europe and from Africa to Latin America express themselves in Portuguese in their everyday lives, in commerce and business and in cultural and social networks. It is also an official or a working language in several international organizations, including in some of the United Nations specialized agencies. The legitimate ambition of the Community of Portuguese-speaking Countries is to
see the Portuguese language recognized as an official language of the United Nations.
As we celebrate the seventieth anniversary of the United Nations, I reiterate the commitment expressed here in 2008. Portugal, 60 years now into its membership in the United Nations, remains firmly committed to effective multilateralism. It participates in many peacekeeping operations, has been in the Security Council three times, is currently a member of the Human Rights Council and fiercely stands by the guiding principles of the Charter in its international actions. In a globalized, interdependent world such as the one in which we live, only strong multilateral institutions can ensure the fundamental values of peace, human rights, sustainable development, democracy and respect for international law.
